NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                             JUL 16 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JEETENDRA SHARMA SINGH; et al.,                  No. 08-74272

              Petitioners,                       Agency Nos.        A073-402-528
                                                                    A073-403-475
  v.                                                                A077-379-772
                                                                    A077-379-773
LORETTA E. LYNCH, Attorney General,

              Respondent.                        MEMORANDUM*


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 17, 2013**
                             Resubmitted July 16, 2015
                              San Francisco, California

Before: McKEOWN and WATFORD, Circuit Judges, and ZILLY,*** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Thomas S. Zilly, Senior District Judge for the U.S.
District Court for the Western District of Washington, sitting by designation.
      Jeetendra Sharma Singh, Meenakshi Sharma, and their two children petition

for review of the Board of Immigration Appeals’ (BIA) decision affirming the

Immigration Judge’s (IJ) denial of their applications for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). We deny the

petition.

      Jeetendra Sharma Singh and his wife Meenakshi Sharma filed fraudulent

asylum applications in 1995. They were granted asylum on the basis of those

applications. When their fraud was discovered and their asylum terminated, they

filed new applications in 2006, requesting asylum, withholding of removal, and

CAT relief.

      We agree with the IJ and the BIA that the 2006 asylum applications were

untimely because they were filed more than one year after petitioners arrived in the

United States. 8 U.S.C. § 1158(a)(2)(B). Mr. Singh and Mrs. Sharma were in the

United States for over ten years before filing asylum applications in 2006. The fact

that they had previously filed fraudulent asylum applications is not an

“extraordinary circumstance[]” that would require the BIA to extend this deadline.

8 U.S.C. § 1158(a)(2)(D).

      The REAL ID Act applies to this petition because it was filed after the

statute’s effective date of May 11, 2005. Invoking the requirements of that statute,


                                         2
we hold that substantial evidence supports the IJ’s finding that the testimony of

Mr. Singh and Mrs. Sharma was not credible. See Shrestha v. Holder, 590 F.3d
1034, 1039 (9th Cir. 2010). The IJ correctly noted that Mr. Singh and

Mrs. Sharma have a “history of lying repeatedly to the United States Government.”

The IJ then went on to identify the specific reasons that she found their testimony

in support of their asylum application not credible. These included:

inconsistencies in their testimony, their limited knowledge of the political party of

which they were supposedly leaders, the discrepancies between their statements

about the injuries they sustained while incarcerated and the medical records related

to those incidents, and their attempt to submit fabricated documents at the asylum

hearing. The petitioners cannot point to anything in the record that would compel

any reasonable adjudicator to conclude that the IJ’s credibility determination was

erroneous. See 8 U.S.C. § 1252(b)(4)(B).

      In the absence of credible testimony, the petitioners’ claims fail. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).1

      PETITION DENIED.




      1
         The petitioners do not challenge the IJ’s separate reasoning for denying
relief to the child applicants Jimmy Sharma and Reteeka Sharma.

                                          3